DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This is the initial office action based on the 17/268,211 application filed February 12, 2021.  Claims 7-15 are pending and have been fully considered.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted February 12, 2021 is noted.  The submission is in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the IDS is being considered by the Examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the spiral curve and hyperbolic spiral curve (see Claim 11) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “24” has been used to designate both a transition (see Figure 2) and an upper scraper ring (see Figure 6).  Further, reference character “18” has been used to designate the pivot point and a distance (see Figure 5).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “23” (see 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
-Figures 1-7 all provide an arrow labeled “A”, which is not explained in the Specification;
-Reference character “P” is used at least in Figure 4.  This is not provided in the Specification;
-Reference character “G” is used at least in Figure 4.  This is not provided in the Specification; and
-Reference characters “R/r” is used at least in Figure 4.  This is not provided in the Specification. 
 Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:  there are many inconsistencies throughout the Specification.  For example, reference character “R” is used to refer to a radius of curvature, a curvature, and a distance (see Substitute Specification, paragraph bridging pages 35-36).  This is confusing and unclear.  
Additionally, when referring to Figure 2, the Specification provides “scraper ring 26”, which is not shown in Figure 2.  Also, within the same paragraph, the scraper ring is referred to as reference number “2”.  Again, this is inconsistent and creates confusion to the reader.  
Further, Substitute Specification, page 37, third full paragraph refers to Figure 7 and provides “arrow AA”.  However, the arrow in Figure 7 is labeled “AB”.
Examiner requests that the Specification be amended to provide consistency with the numbering of components.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. 
Concerning Claim 7:
-Line 6, Examiner suggests amending “in axial direction” to --in an axial direction--;
-Line 7, Examiner suggests amending “in axial direction” to --in the axial direction--;
-Lines 10, 12, and 13-14 recites the height of the scraper ring.  There is insufficient antecedent basis for this limitation in the claims as height H is previously referred to as the height of the ring body (see line 7);
-Line 11 recites “the scraper ring”.  There is insufficient antecedent basis for this limitation in the claim as a first and second scraper ring are previously recited;
-Line 12 recites “the height of the scraper ring”.  There is insufficient antecedent basis for this limitation in the claim as height H is previously referred to as the height of the ring body (see line 7);
-Line 15 begins “including an upper and lower transition”.  However, it is unclear which previously recited component includes these elements;
-Line 15 recites “the curvature”.  There is insufficient antecedent basis for this limitation in the claim;
-Line 16 recites “is provided”.  This makes the statement of lines 15-16 grammatically unclear;

-Line 21 recites “the flank”.  There is insufficient antecedent basis for this limitation in the claim; and
-Line 22 recites “an MF spring”.  Examiner suggests spelling out abbreviations the first time used to prevent misinterpretation. 
Concerning Claims 8, 12, and 13:  Lines 1-2 of each claim recite “the height H of the lower and upper scraper ring”.  There is insufficient antecedent basis for this limitation in the claim, as height H is previously referred to as the height of the ring body (see Claim 7, line 7).  Further, it is unclear if this height H is intended to refer to a height of each scraper ring individually or a height of the combined scraper ring assembly. 
Claims 9, 10, and 13-15 are rejected based upon dependency to a rejected base claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Laugenio et al. (DE 3833322 A1 “Laugenio”).  Note. 
Regarding Claim 7, to the extent that Claim 7 is understood in light of the Section 112 rejection set forth herein, Laugenio discloses a three-part oil scraper ring (see paragraph [0001]) that includes an upper scraper ring and a lower scraper ring, wherein the scraper rings are held at a distance by an expander spring and pressed radially outwards (see paragraph [0001]).  Laugenio discloses that each scraper ring (10) includes a ring body having an upper flank (11), a lower flank (11), a ring inner surface (14) and a ring outer surface (13) which has a ring outer contour in cross-section in the axial direction, wherein the ring body has a height H which, when viewed in axial direction, corresponds to the greatest distance of the upper flank to the lower flank (see Figure 1).
Further, Laugenio discloses that the ring outer contour forms a running surface (13) which has a radius of curvature smaller than the height H of the scraper ring by a factor between 1.5 to 6 (see paragraph [0021], wherein the radius of curvature is 1/4 the height H of the scraper ring, as defined in the presently pending invention the radius of curvature would be smaller by a factor of 4), wherein the scraper ring is symmetrical with respect to a plane which extends along the height H of the scraper ring (see Figure 1), and wherein a radially outermost position of the ring outer contour of the running surface is located at half the height H/2 of the scraper ring (see Figure 1 and paragraph [0018]).  Laugenio discloses that an upper and lower transition (12) between the curvature and respective upper and lower flanks is provided (see Figure 1), the cross-section of the curvature is convex and goes over continuously and smoothly into the curvature (see Figure 1 and paragraph [0018]).
The claim limitation reciting that the “wherein the upper and lower transition between the radius of curvature R and the lower flank in a cross-section in the axial In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  
Furthermore, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Furthermore, “apparatus claims cover what a device is, not what a device does”.  Hewlett-Packard Co. v. Bausch & Lomb Inc.
Regarding Claims 9 and 10, Laugenio discloses that the factor is 4 (see paragraph [0021]), which anticipates the claimed factor ranges (see MPEP § 2131.03(I)).
Regarding Claim 11, the claim limitation reciting that the “the spiral curve is a hyperbolic spiral curve” is considered a product-by-process claim limitation.  In accordance with MPEP § 2113, a method of forming a device is not germane to the issue of patentability of the device itself.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e., an oil scraper ring, does not depend on its method of production, i.e., forming as a spiral curve. In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  Therefore, since all of the structural limitations of Claim 11 as applied to independent Claim 7 are disclosed in Laugenio as noted above, Claim 11 is similarly rejected under the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.


Claims 8 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Laugenio.
Regarding Claims 8 and 12-15, Laugenio discloses the invention substantially as claimed, but does not specifically provide the various claimed dimensions of features of the oil scraper ring.  
It nevertheless would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the radius of curvature and height of the scraper ring as claimed, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
As to the height and radius of curvature of the scraper ring, Laugenio teaches that these are variables that affect the wear of the piston ring, dimensioning of the scraper ring is therefore a results effective variable with the result being reduction in wear of the scraper ring (see Laugenio, paragraph [0007]).
Therefore, it therefore would have been obvious to vary dimensions of the scraper ring to arrive at the best shape to facilitate the reduction of wear of the outer peripheral surface of the ring, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (see MPEP 2144.05(II)(A)-(B)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Specifically, various references are cited that provide detail of relevant oil control rings for internal combustion engines.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G MOUBRY whose telephone number is (571)270-5658. The examiner can normally be reached M-F 10AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT MOUBRY/Primary Examiner, Art Unit 3747